Name: 81/500/EEC: Council Decision of 6 July 1981 replacing an alternate member of the Committee of the European Social Fund
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-07-16

 Avis juridique important|31981D050081/500/EEC: Council Decision of 6 July 1981 replacing an alternate member of the Committee of the European Social Fund Official Journal L 193 , 16/07/1981 P. 0035****( 1 ) OJ NO L 249 , 10 . 11 . 1971 , P . 54 . ( 2 ) OJ NO 56 , 31 . 8 . 1960 , P . 1201/60 . ( 3 ) OJ NO L 91 , 12 . 4 . 1968 , P . 25 . COUNCIL DECISION OF 6 JULY 1981 REPLACING AN ALTERNATE MEMBER OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND ( 81/500/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO REGULATION ( EEC ) NO 2396/71 ( 1 ) ON THE EUROPEAN SOCIAL FUND , HAVING REGARD TO THE RULES OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND ( 2 ), AS AMENDED BY THE COUNCIL DECISION OF 9 APRIL 1968 ( 3 ), AND IN PARTICULAR ARTICLE 7 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 10 NOVEMBER 1980 APPOINTING THE MEMBERS AND ALTERNATE MEMBERS OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND FOR THE PERIOD ENDING 9 NOVEMBER 1982 , WHEREAS ONE SEAT AS ALTERNATE MEMBER OF THE AFORESAID COMMITTEE IN THE GOVERNMENT REPRESENTATIVES ' CATEGORY HAS FALLEN VACANT FOLLOWING THE RESIGNATION OF MR MIGLIUOLO NOTIFIED TO THE COUNCIL ON 22 JUNE 1981 , HAVING REGARD TO THE NOMINATION SUBMITTED ON 22 JUNE 1981 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR MARIO CAPPETTA IS HEREBY APPOINTED FULL MEMBER OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND IN PLACE OF MR MIGLIUOLO FOR THE REMAINDER OF HIS TERM OF OFFICE , WHICH RUNS UNTIL 9 NOVEMBER 1982 . DONE AT BRUSSELS , 6 JULY 1981 . FOR THE COUNCIL THE PRESIDENT G . HOWE